[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO STRIKE PLEADING #106
The defendant moves to strike two claims for relief for double and treble damages on the ground that double or treble damages are not allowable under a suit under the provisions of uninsured and underinsured coverages in the plaintiff's policy.
In Clamage v. Aetna Casualty Insurance Company, 5 Conn. Super. Ct. 340
the court granted a motion to strike a claim for double or treble damages under the provision of an uninsured/underinsured motorist policy on the ground that the tortfeasor is the only person against whom double or treble damages may attach. Also in McGowan v. Aetna Casualty, 4 Conn. L. Rptr. No. 5. 149, the court decided that Conn. Gen. Stat 14-295 permits recovery of double and treble damages against the tortfeasor and not against the insurer carrier.
The plaintiff relies upon Minuto v. Aetna Casualty and Surety Company.
The court agrees with the reasoning of Clamage and McGowan courts.
Accordingly, the motion to strike is granted. CT Page 8979
FRANK S. MEADOW, J.